Atkinson, J.
1. A petition by children alleging that their father purchased land, taking the title in his own name, and used their money in part payment of the purchase-price, and that subsequently the land, was bought at sheriff’s sale, under prqcess against their father, by others with notice of an implied trust, who sold to others, who also had notice of the trust, and in the petition both the father and those ultimately holding under the purchaser- at sheriff’s sale being defendants, and the prayers being to declare a trust and for an accounting against each for the mesne profits during the time the respective defendants were in possession of the land, is not multifarious, nor subject to objection on the ground that there is a misjoinder of parties defendant. See Conley v. Buck, 100 Ga. 187 (28 S. E. 97).
2. Other grounds of demurrer to the petition were urged, and error was assigned upon the judgment overruling the demurrer; but in the brief of counsel for plaintiffs in error no question was referred to except as dealt with in the first headnote. The assignments of error on the other questions of demurrer will, therefore, be considered as abandoned.

Judgment affirmed.


All the Justices concur.